Citation Nr: 0635681	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  00-12 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to service connection for a claimed 
innocently acquired psychiatric disorder.  

2.  Entitlement to service connection for claimed residuals 
of injuries of the neck and back.  

3.  Entitlement to a rating in excess of 10 percent for the 
service-connected headaches.  



REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel



INTRODUCTION

The veteran served on active duty from April 1953 to April 
1956 and from January 1958 to October 1959.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 1999 rating decision by the 
RO.  

The veteran testified before the undersigned Veterans Law 
Judge at a hearing held in January 2003.  

In a July 2003 decision, the Board reopened the claims of 
service connection for psychiatric and neck and back 
disorders.  The Board remanded the claims for further 
evidentiary development.  

In March 2006, and while the case was in remand status, the 
RO granted service connection for headaches; the RO assigned 
the disorder a 10 percent evaluation.  

In a May 2006 statement, the veteran expressed disagreement 
as to the initial rating assigned the headaches.  The Board 
will address the further actions required in light of the 
Notice of Disagreement in the remand portion of this action.  

In July 2003, the Board also noted that the issue of an 
increased rating for the service-connected hemorrhoids had 
been raised, and referred the matter to the RO for 
appropriate action.  

Inasmuch as there is no indication that the RO has undertaken 
any action on the referenced issue, the Board again refers 
the issue of an increased rating for the service-connected 
hemorrhoids to the RO for appropriate action.  

The issue of service connection for residuals of neck and 
back injuries is addressed in the REMAND portion of this 
document and is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDING OF FACT

The currently demonstrated major depression is shown as 
likely as not to be the result of an event or incident that 
the veteran suffered during service.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
psychiatric disability manifested by major depression is due 
to an disease or injury that was incurred in active duty.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5103(a), 5103A, 5107, 
7104 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 
3.307, 3.309 (2006).  




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 redefined VA's 
duty to assist a claimant in the development of a claim.  
However, given the favorable action taken hereinbelow, 
further discussion explaining how VA complied with this Act 
is unnecessary.  


Factual background

The service medical records show that in August 1959, the 
veteran was treated for a two-month history of transient 
episodes of amnesia.  He reportedly had been involved in an 
automobile accident.  He was diagnosed with acute agitative 
anxiety depression.  

He was thereafter hospitalized from August to October 1959 
for symptoms of nervousness, repeated bouts of amnesic-like 
episodes, chronic headaches, and dizzy spells.  

The report of a Medical Survey Board indicates that the 
veteran sustained a minor head injury from the automobile 
accident.  The diagnosis was that of passive aggressive 
reaction, and the Medical Survey Board found that the veteran 
should be separated from active duty.  

The VA hospital records for June 1960 show that, after 
excluding organic neurological disease for several 
complaints, the veteran was advised to seek outpatient 
psychiatric care; he was diagnosed with psychoneurosis.  

In a medical statement received in July 1962, the veteran's 
treating physician indicated that the veteran was suffering 
from a severe psychoneurosis.  The physician concluded that, 
based on the absence of a demonstrated similar symptom 
complex prior to the 1959 accident, the accident served as a 
precipitating factor in the production of the veteran's 
nervous symptom complex.  

The VA hospital records for 1964 show diagnoses of, inter 
alia, passive aggressive reaction.  

Private hospital records for February 1976 show that the 
veteran sustained a head injury in a recent automobile 
accident.  

VA clinical records for December 1984 to May 1988 show that 
the veteran sustained head trauma in 1986 after being struck 
with a pipe.  Subsequent records show diagnoses of adjustment 
disorder, anxiety, depression and maladjustment disorder.  

A statement received in February 1993 from the veteran's 
treating physician shows diagnoses of dysthymic disorder and 
chronic pain syndrome.  

Private medical records for December 1992 to September 2004 
show that the veteran was involved in an automobile accident 
in May 1991.  He was diagnosed with, inter alia, 
posttraumatic depression and adjustment disorder with 
depressed mood.  He denied any history of psychiatric 
problems prior to the automobile accident.  

In a deposition taken in August 1993, a psychologist 
indicated that the veteran was found to be significantly 
depressed in January 1993.  The psychologist concluded that 
there was a causal relationship between the veteran's 
condition and the automobile accident in May 1991.  He based 
his opinion on the history as reported by the veteran 
himself, which did not include any prior history of 
psychiatric problems.  

When confronted with evidence that psychiatric symptoms 
preceded the accident, the psychologist opined that the 
automobile accident aggravated the underlying condition.  

VA clinical notes dated from February 1996 to January 2005 
show diagnoses of substance abuse, depression, and a 
personality disorder.  They also show treatment for a mood 
disorder secondary to medical conditions.  

The private treatment notes for August 2002 to April 2005 
show treatment for major depression, and note the veteran's 
assertion that his depression began after the head injury in 
service.  

The records on file from the Social Security Administration 
(SSA) show that the veteran reported sustaining one head 
injury in service, and one in 1986.  His diagnoses included 
amnesic syndrome, and adjustment disorder with depressed 
mood.  His symptoms were at one point attributed to the post-
service head injury.  

At his January 2003 hearing, the veteran essentially 
testified that he developed psychiatric symptoms shortly 
following the automobile accident in service, but did not see 
a psychiatrist at the time.  He indicated that he sought 
treatment shortly after service for depression.  

At a December 2004 VA examination, the veteran asserted that 
his psychiatric disorder was related to an automobile 
accident in service.  Following mental status evaluation of 
the veteran, the examiner provided an Axis I diagnosis of 
recurrent major depression with possible psychotic features; 
mood disorder due to chronic pain; and substance dependence 
in remission.  The examiner deferred an Axis II diagnosis.  

The examiner concluded that it was more likely than not that 
the veteran's personality disorder had been consistent over 
the years and was the same process as that observed in 
service.  He also concluded that it was "less likely than 
not" that the current Axis I conditions were directly 
related to the personality disorder noted in service.  

In an April 2006 statement, Dr. K. Jones wrote that the 
veteran experienced depression and anxiety, which the veteran 
attributed to a head injury in service.  Dr. Jones indicated 
that the veteran carried a diagnosis of chronic major 
depression, and concluded that the veteran's reported 
psychiatric symptoms were consistent with his claimed service 
head injury.  


Analysis

The service medical records show that following an automobile 
accident in service, the veteran developed symptoms including 
anxiety and depression.  

While his service department essentially characterized his 
condition as nothing more than a personality disorder or 
acute reaction, VA hospital records shortly after service 
show that he was diagnosed with a psychoneurosis.  

His treating physician in July 1962 (years before the second 
head injury in 1986) concluded that the veteran's 
psychoneurosis was precipitated by the service accident, as 
did Dr. Jones in April 2006.  

The Board notes that, while the December 2004 VA examiner 
essentially attributed the veteran's current symptoms to a 
personality disorder, he did not actually diagnose the 
veteran with a personality disorder.  

The Board moreover points out that it is unclear from his use 
of the awkward phrasing "less likely than not" whether he 
meant that it was unlikely that the current condition is 
related to service, or whether he allows for the possibility 
that it is as likely as not that such an etiological 
relationship is present.  

In any event, given the favorable opinions of the July 1962 
physician and Dr. Jones, the Board finds the evidentiary 
record serves to establish that it is at least as likely as 
not that the veteran's current psychiatric disorder, which is 
shown to represent more than a mere personality disorder, 
originated in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for major depression is 
warranted.  



ORDER

Service connection for psychiatric disability manifested by 
major depression is granted.  



REMAND

An April 2006 rating decision granted service connection for 
headaches, and assigned a 10 percent evaluation therefor.  

In a May 2006 statement, the veteran expressed disagreement 
with the initial rating assigned the disorder.  

The record shows that he has not been provided a statement of 
the case with respect to entitlement to a rating in excess of 
10 percent for headaches.  Therefore, the claim must be 
remanded for further development by the RO.  Manlincon v. 
West, 12 Vet. App. 238 (1999).  

As to the back and neck claim, the record reflects that 
following the last supplemental statement of the case (SSOC) 
issued in March 2006 as to those issues, the veteran 
submitted additional and pertinent evidence.  

That evidence consisted of an April 2006 statement by Dr. K. 
Jones, who suggested that the veteran's current disorders of 
the back and neck are consistent with injuries expected of an 
automobile accident such as the one the veteran experienced 
in service.  

Interestingly, Dr. Jones did not address, or even appear 
aware of, the involvement of the veteran in multiple 
automobile accidents after service, several of which resulted 
in neck and back complaints.  

In any event, the April 2006 statement was not accompanied by 
a waiver of any right to initial RO review of the evidence.  

In consequence, the Board must remand the case for the RO to 
review the newly submitted evidence in the first instance.  
See 38 C.F.R. § 20.1304 (2006).  

The July 2003 remand requested that the RO schedule the 
veteran for an examination, with an opinion by the examiner 
as to whether it is at least as likely as not that the 
veteran's claimed disabilities manifested by back pain and 
neck pain were related to a strain and/or sprain of the back 
noted in service; to the injuries sustained in the automobile 
accident in 1959; to another incident of service; or to the 
post-service continuity of manifestations of headache pain.  

The veteran thereafter attended a VA examination in November 
2004.  Unfortunately, the examiner, while concluding that 
there was no evidence of back problems in service, did not 
address an August 1959 entry reflecting treatment for low 
back strain.  

Nor did the examiner provide an opinion with respect to any 
relationship of the claimed disorders to the automobile 
accident in service, or to the head pain for which service 
connection is now in effect.  

In light of the above, the Board will remand the case for 
further VA examination.  

Accordingly, the remaining issue is REMANDED to the RO for 
the following actions:

1.  The RO should issue a Statement of 
the Case addressing the issue of 
entitlement to a rating in excess of 10 
percent for headaches.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal with respect to the 
April 2006 rating decision if the veteran 
desires to perfect his appeal.   If the 
veteran thereafter submits a timely 
substantive appeal with respect to this 
issue, the RO should undertake any other 
indicated development.  If, and only if, 
a timely appeal is submitted, should this 
issue be certified on appeal to the 
Board.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the nature, extent and likely etiology of 
the veteran's claimed neck and back 
disorders.  The claims folders, to 
include a copy of this Remand, must be 
made available to and reviewed by the 
examiner.  All indicated studies should 
be performed, and all findings should be 
reported in detail.  

The examiner should offer opinions as to 
whether it is at least as likely as not 
(i.e. whether there is at least a 50-
percent probability) that the veteran's 
disabilities manifested by back pain and 
neck pain are related to the strain 
and/or sprain of the veteran's back noted 
in service; to the injuries sustained in 
the automobile accident in 1959; to 
another incident of service; or to the 
post-service continuity of manifestations 
of headache pain.   

The rationale for all opinions offered 
should be provided.  

3.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.   

4.  The RO must then readjudicate the 
issue remaining on appeal.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
must issue the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC) which should include 
consideration of the evidence added to 
the record since the last SSOC issued in 
March 2006.  The veteran should be given 
an opportunity to respond thereto as set 
forth in 38 U.S.C.A. § 5103(b) (West 
2002).  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


